Marr, J.
The plaintiffs were absentees and it was decided in Allain v. Millandon, 2 La. 552, and in Hill v. Barton, 6 Rob. 150, that a mortgage, executed and recorded by the mortgagor in favor of an absentee, and not accepted by him, takes rank over a subsequent mortgage. Inquiry into the rank of these mortgages is useless The title never for a moment vested in Morrison, and the mortgages *323were without effect. The plaintiffs bought the house of him and thereby acquired any right he had to it, and they acquired the lot from its owners, together with any rights they may have had to the house.

Judgment reversed and injunction perpetuated.